UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2084


JAMES PAUL MAYER,

                  Plaintiff - Appellant,

             v.

WILLIAM A. BRANDSTETTER, II; MARIAN M. HOLLERAN; JOHN
HOLLERAN; RICHARD GEORGE MAYER; EILEEN WAGNER; CAROL
SCHARER; DONALD SCHARER; LAURA DALY; GAIL ROBERTSON; JESSICA
HUTCHISON; LAWRENCE J. O'TOOLE, Judge; ANGELEA ALLEN MITAS;
MARK G. WEITZMAN; OFFICE OF THE DISTRICT ATTORNEY; REGIS J.
SCHNIPPERT,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (7:09-cv-00123-BO)


Submitted:    November 19, 2009             Decided:   December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Paul Mayer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Paul Mayer appeals the district court’s order

denying    relief    on     his       civil    complaint.           The    district      court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2006).                The magistrate judge recommended that

relief be denied and advised Mayer that failure to file timely

and     specific    objections          to     this    recommendation         could      waive

appellate       review    of     a    district        court    order      based    upon       the

recommendation.           Despite       this     warning,       Mayer     failed    to    file

specific objections to the magistrate judge’s recommendation.

             The    timely           filing     of     specific      objections          to     a

magistrate       judge’s       recommendation           is     necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties     have       been          warned     of     the      consequences           of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Mayer

has waived appellate review by failing to timely file specific

objections       after    receiving           proper    notice.           Accordingly,         we

affirm the judgment of the district court.

             We dispense with oral argument because the facts and

legal    contentions       are       adequately        presented     in     the    materials

before    the    court     and       argument       would     not   aid    the    decisional

process.

                                                                                    AFFIRMED

                                                2